Citation Nr: 0814974	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from August 1947 to June 
1953 and from August 1954 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The case was previously before the Board in June 2007, when 
it was remanded for examination of the veteran and a medical 
opinion.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder and panic 
disorder were not manifest in service and are unrelated to 
service.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through July 2003, 
October 2005, and March 2006 letters to the veteran that 
addressed all four notice elements.  The October 2005 letter 
advised the veteran what the evidence must show to establish 
entitlement and the March 2006 notified the veteran of 
effective dates and degree of disability per Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2003 letter 
first furnished all the other necessary notice.  The letters 
informed the veteran of the evidence required to substantiate 
the claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication in October 2007.  
Additionally, the timing of the notice required by Dingess 
concerning effective date and degree of disability was not 
prejudicial, as the claim has been denied thus rendering moot 
any issues with respect to implementing an award.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, VA treatment records, lay 
statements from the veteran, and VA examination reports from 
May 2005 and September 2007.  VA has satisfied its assistance 
duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  
 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The veteran argues that service connection is warranted for 
PTSD, as W.K., M.D. has diagnosed PTSD and his Combat Action 
Ribbon shows he had combat service.  The veteran was in fact 
awarded the Combat Action Ribbon.  He was onboard the U.S.S. 
BENNER between December 1966 and March 1967, and during that 
time, the ship fired at small logistical craft and an 
antiaircraft battery in the Gulf of Tonkin and bombarded the 
North Vietnam coast.  On the last occasion, there were two 
counter-battery actions where 116 enemy rounds were received 
close aboard.  Based on this information, the veteran's 
personal exposure to combat events has been sufficiently 
corroborated.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App.307 (1997).  His 
statements concerning combat are accepted.  
38 U.S.C.A. § 1154(b) (West 2002).

Service medical records do not show any treatment for or 
diagnosis of psychiatric disorder.  Anxiety disorder was 
reported on VA evaluation in October 2003.  Recurrent 
depression and mild PTSD were reported in November 2003.  At 
that time, the veteran estimated that he had had 6 episodes 
of recurring depressive episodes since he retired from the 
military in 1968.  He denied combat related nightmares.  

On VA evaluation in December 2003, major depressive disorder 
and PTSD were diagnosed.  Axis IV was history of combat 
exposure.  (An Axis IV assessment listing a military 
experience represents an "etiologically significant 
psychosocial stressor" that may indicate a plausible 
connection between the current condition and service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  
In July 2004, a VA psychiatrist, W. K., M.D. indicated that 
the veteran had some symptoms of PTSD, but did not meet the 
criteria for a diagnosis of PTSD.  His diagnosis was 
depression then and in August 2004.  He reiterated the above 
information from July 2004 and August 2004 in September 2004.  
In November 2004, his diagnoses were depression, panic 
disorder, and PTSD, and in April 2005, they were panic 
disorder and PTSD.  

A VA psychiatric examination was conducted in May 2005.  The 
examiner reviewed the veteran's history from service to the 
present and reviewed the claims folder.  The veteran told the 
examiner that he had been a radioman in service.  During 
combat on his destroyer off the coast of Vietnam, he had felt 
helpless cooped up in the radio shack and not being able to 
have full knowledge of what was going on outside the 
destroyer.  He told the examiner that he did not really avoid 
things that reminded him of Vietnam.  He indicated that he 
had experienced sleep apnea and panic attacks.  After a 
mental status examination, the examiner's impression was 
anxiety disorder.  Axis IV listed combat experiences.  The 
examiner indicated that the veteran did not meet the 
criterion for PTSD.  On criteria B, he did not report mild 
reactivity to events reminding him of Vietnam.  On criterion 
C, he denied avoidance.  

On VA evaluations in July 2005, October 2005, March 2006, and 
May 2007, panic disorder and PTSD were diagnosed.  The March 
2006 diagnosis and some of the other diagnoses of PTSD are 
from Dr. W.K.

A VA psychiatric examination was conducted in September 2007.  
The examiner reviewed the veteran's claims folder.  The 
veteran stated that he did not have any memories of 
nightmares when he wakes up at night.  The veteran described 
periods of anxiety which were rather confusing in terms of 
whether he met criteria for classic panic attacks.  He stated 
that he did not remember nightmares but instead was just 
jarred awake.  After examining the veteran, the examiner 
indicated that the veteran does not meet the criteria for 
PTSD.  As for criteria A, he did not describe experiences of 
intense fear, helplessness, or horror.  On criterion B, he 
denied knowledge of nightmare or intrusive thoughts.  He did 
not meet criteria C either.  The examiner indicated that the 
veteran did report symptoms consistent with the diagnosis of 
major depressive disorder, and that he also meets the 
criteria for a diagnosis of panic disorder.  However, neither 
major depressive disorder nor panic disorder was related to 
service, the examiner stated.  He indicated that there was no 
nexus between the veteran's psychological disorders and the 
veteran's military service.  He had reviewed the veteran's 
service medical records.  

The evidence indicates that the veteran has been diagnosed as 
having an anxiety disorder, major depressive disorder, and 
panic disorder.  However, psychiatric symptomatology or 
diagnosis is not shown in service, and there is no competent 
medical evidence relating any acquired psychiatric disorder 
to service.  To the contrary, the VA examiner in September 
2007 indicated that there was no relationship between the 
veteran's psychological disorders and his military 
experience.  This is deemed more probative than the listing 
of Vietnam combat experiences as a psychosocial stressor in 
Axis IV noted in various records.  All that indicated was 
that there "may" be a connection between the two, whereas 
the September 2007 report specifically ruled out a causal 
connection.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.); Hernandez-Toyens v. West, 11 Vet. App. 
379, 381-82 (1998).

The preponderance of the evidence indicates that the veteran 
does not have PTSD.  The outpatient records that include 
diagnoses of PTSD did not indicate that the diagnosis was in 
accordance with DSM-IV.  Further, one of the health care 
providers who diagnosed PTSD, Dr. W.K., also indicated that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  Moreover, both the 2005 and the 2007 examiners, who 
specifically considered the criteria from DSM-IV, indicated 
that the veteran does not meet the criteria for a diagnosis 
of PTSD under DSM-IV, and they indicated what criteria he did 
not meet.  Since their diagnoses considered DSM-IV and are in 
greater detail than the ones that report PTSD, and since they 
also considered information from the veteran's claims folder 
in their examinations, their opinions are considered more 
probative.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for determining probative value of medical opinions include 
their thoroughness and detail, whether they discussed why 
contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  

Since the evidence indicates that the veteran has major 
depression and panic disorder which are not related to 
service, and that the veteran does not have PTSD, service 
connection is not warranted for an acquired psychiatric 
disorder, to include PTSD.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


